Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on May 13, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 8 & 14 have been amended.  Accordingly, claims 1-14 are pending in this application.  
Applicants amendments to Figures 1, 2, 5, 6, 7 and 8, filed May 13, 2022, have made the examiners Drawing Objections moot. Therefore, the examiners objections to the drawings have been withdrawn.
Applicants amendments to the Abstract, filed May 13, 2022, have made the examiners objection to the Abstract moot. Therefore, the examiners objections to the drawings have been withdrawn.
Applicant’s amendments filed on May 13, 2022, have made the Examiner’s 35 USC 101 rejection moot.  Consequently, the previous 35 USC 101 has been withdrawn.
Applicant is reminded that two cited documents listed on the Information Disclosure Statement (IDS) where the Publication Number do not correspond Name of Patentee or Applicant of cited document.  See: attached annotated IDS.

Response to Arguments
Applicant's arguments filed on May 13, 2022 have been fully considered but they are not persuasive.   
On page 8, Applicant’s arguments, submits that the 35 U.S.C. § 103 obviousness rejection of claims 1-14 cannot be maintained at least because, absent improper hindsight reasoning, one of ordinary skill in the art would have no reason to believe that Maginness, Murnaghan, and Bandak could successfully be combined in the manner asserted by the Examiner to arrive at the subject matter of independent claim 1.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the references were each analogous to the claimed invention and one having ordinary skill in the art would have been motivated to combine the references for the reasons set forth in the Non-Final rejection mailed 2/16/2022 and the reasons set forth below. 


On pages 8 - 9, Applicant’s arguments, accordingly, combining the teachings of Bandak, including a mat that cannot be deployed while wearing it, would prevent the primary function of deployment of Murnaghan, thereby rendering it inoperable for its8 intended purpose (i.e., deployment while wearing it). As such, one of ordinary skill in the art would have no reason to believe that the teachings of Bandak and Murnaghan could be successfully combined to arrive at the subject matter of claim 1, which recites, "a seating pad...a deployed position, in which the seating pad extends below the wearer's  torso...”.
In response to applicant's argument that including a mat that cannot be deployed while wearing it, would prevent the primary function of deployment of Murnaghan, thereby rendering it inoperable for its8 intended purpose, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
On page 9, Applicant’s arguments, Applicant also contends that combination of the applied references asserted by the Examiner is based on improper hindsight reasoning and Applicant states, it appears that the Examiner is relying on information gleaned solely from the Applicant's own as-filed specification to pick and choose amongst the disparate elements of Maginness and Bandak in an attempt to reconstruct the presently claimed travel head support garment. It is, therefore, submitted that the Examiner has relied on improper hindsight to reconstruct the travel head support garment of claim 1.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the references were each analogous to the claimed invention and one having ordinary skill in the art would have been motivated to combine the references for the reasons set forth in the Non-Final rejection mailed 2/16/2022 and the reasons set forth below.
 On pages 9 - 10, Applicant’s arguments, that thus, at least because the teachings of Maginness are directed towards a device that provides minimal contact and minimal visibility, one of ordinary skill in the art would have no reason to believe that the teachings of Maginness could be successfully combined with the teachings of Serial No. 17/280,151Murnaghan (which includes a head garment that utilizes its construction to provide tension over the full surface of the cranial roof of the head) to arrive at the subject matter of claim 1. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 10 - 11, Applicant’s arguments,  Applicant further asserts that one of ordinary skill would have no reason to believe that the applied references, alone or in combination, could be successfully combined to arrive at the limitation, "the strap comprises one or more straps positioned and configured to operatively run unobtrusively along a wearer's spinal column and fasten with the head engager and seating pad at respective ends thereof," as recited in claim 8. Figure 2 of Maginness depicts the head band 12 and harness 14 attached to the user. As indicated in the first annotated Figure 2 of Maginness, below, the harness 14 and head band 12 appear to follow, or run along, the spinal column of the user.  Also, as indicated in the second annotated Figure 2 of Maginness above, due to the positioning and configuring of the head band 12 and the harness 14, a direction of an applied force will closely align with the spinal column, providing greater alleviation of tension and strain on the 10 neck without causing any misalignment or discomfort to the spinal column.  This means that the applied forces will not be aligned along the spinal column, but will be misaligned, similar to the attachment locations of the head garment and back flap.
Applicant is respectfully reminded that these limitations are drawn to an intended use of the garment.  In response to applicant's argument of the intended use of the garment, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Moreover this is an estimate of positions of spinal columns as provided by the applicant and it would be expected that the modified garment of the combined ref would fit each individual user different depending on the size shape of each individual user.
In addition, as indicated in the second figure above of Maginness this is not based on Maginness alone.  The rejection is based on the combination of references and how the references would perform in combination. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. 2015/0042143 to JOSEPH MAGINNESS et al., (herein after "Maginness”), and in view over United States Patent Application No. US. 2011/0054372 A1 to SHANE MURNAGHAN (herein after "Murnaghan”), and in further view of United States Patent Application No. US 2005/0125894 A1 to SAMI BANDAK (herein after "Bandak").
As to claim 1, Maginness discloses a travel head support garment (210) (See Annotated Figure 11 and Paragraph 0039) comprising:  a sweatshirt or jacket (235) comprising a torso covering configured to cover at least a portion of a wearer's torso, in use (See Paragraph 0039, teaching a jacket used to cover at least a portion of a wearer’s torso in use. The Oxford English Dictionary OED, defines a jacket as an outer garment for the upper body, often relatively short in length and now typically having full-length sleeves, of a type originally worn by men and boys but now also designed for or worn by women and girls .Examiner interprets upper body to include the torso);  at least one strap (216) connected to the head engager (212) and running down a back portion of the torso covering,  the at least one strap (216) arranged within layers of material comprising the torso covering (See Figures 1-11 and Specifically Annotated Figure 11, and Paragraph 0039, “The third embodiment as shown in FIG. 11 is a head support 210, similar in general construction to the first embodiment except that it is incorporated into a coat 235, portions A, B and C of which are shown. The head support 210 includes a headband 212, a harness 214 including adjust able straps 216 with one or more buckles 224, all of which are concealed within the lining of the jacket. The headband 212 and the harness 214 can be folded up and stored in suitable pockets or seams of the coat”); 

    PNG
    media_image1.png
    954
    785
    media_image1.png
    Greyscale

Maginness’ head support teaches a head covering configured to selectively engage a wearer’s head (See Paragraph 0032), but does not explicitly disclose a hood comprising a head engager configured to selectively engage a wearer’s head. 
Murnaghan teaches a hood comprising a head engager (2) configured to selectively engage a wearer's head (see Figures 1 – 3 and Paragraphs 46 – 47 of Murnaghan, The Oxford Languages Dictionary, defines a hood as a covering for the head and neck with an opening for the face, typically forming part of a coat or sweatshirt.  Murnaghan teaches a plurality of head garments which include but are not limited to a hat, a hood or a cap, etc.).
Maginness is analogous art to the claimed invention as it relates to garments having a head and buttocks support with a head piece and adjustable straps; and, Murnaghan is analogous art to the claimed invention in that it provides a garment having spine and neck support with a hood.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the head support of Maginness, with the hood comprising a head engager configured to selectively engage a wearer's head, as taught by Murnaghan, in order to form an anchor that would be expected to stabilize the wearer’s back and therefore counteract back pain by providing more back stability for the user of the garment (Paragraph 10 of Murnaghan). 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
	The modified support garment of Maginness/Murnaghan still fails to teach a seating pad shaped and dimensioned to accommodate a wearer’s buttocks and/or upper thighs.
	In a related art, Bandak teaches a sitting backrest support and discloses 
a seating pad shaped and dimensioned to accommodate a wearer's buttocks and/or upper thighs (See Annotated Figure 2, and Paragraphs 0005, 0015 of Bandak, teaching a seating pad shaped and dimensioned to accommodate a wearer’s buttocks and/or upper thighs).


    PNG
    media_image2.png
    879
    729
    media_image2.png
    Greyscale

	Bandak is analogous art to the claimed invention in that it provides a cushioned sitting backrest support that is light and easily stowed and carried that also provides additional functional features.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the head supporter  including the harness that fits around the buttocks of the wearer of Maginness, with a seating pad shaped and dimensioned to accommodate a wearer's buttocks and/or upper thighs, as taught by Bandak, in order to form a more cushioned supporter for the users that would be expected to provide additional comfort to the wearer’s buttocks during long air travel related flights.
	This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
	The modified Maginness/Murnaghan/Bandak disclose the seating pad fastened with the at least one strap (214 of Maginness) and deployable between a storage position, in which the seating pad is stored within the torso covering and a deployed position (See Annotated Figure 2, and Paragraph 0039 of Maginness), in which the seating pad extends below the wearer's torso so that a wearer is able to sit on the seating pad so that a weight of the wearer on the seating pad supports the wearer's head, via the strap, against gravity to alleviate loading of at least one muscle in a wearer's neck to unobtrusively support the wearer's head without conscious effort by the wearer (See Annotated Figure 2, Paragraphs 0002, 0026, 0029 and 0039 of Maginness, teaching harness 14 which is equivalent to the seated pad supporting the wearer's head, via the strap, against gravity to alleviate loading of at least one muscle).   
 	As to claim 2, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the torso covering includes pockets for one or more of storing and carrying items (See Paragraph 0039 of Maginness, teaching the jacket/coat includes pockets for one or more of storing and carrying items).  
 As to claim 3, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the hood comprises an internal headband which forms the head engager (See Paragraphs 0024, 0025, 0047 and 0065 of Murnaghan, teaching an inner headband which forms the head engager).   
 	As to claim 4, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the head engager is adjustable to suit a variety of head sizes (See Paragraphs 0024, 0025 and 0065 of Murnaghan, teaching an inner headband (comfort strip) wherein the head engager is adjustable to suit a variety of head sizes).   
 	As to claim 5, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the head engager includes a mask for operatively covering a part of a wearer's face (See Paragraph 0066 of Murnaghan, teaching a mask for operatively covering a part of a wearer's face).   
 	As to claim 6, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 5, wherein the mask is configured to cover a wearer's eyes to reduce ingress of light to facilitate resting (See Paragraph 0066 of Murnaghan, “The cap may further comprise one or more pockets for storing accessories Such as earplugs or an eye mask”, therefore teaching a mask wherein the mask is configured to cover a wearer's eyes to reduce ingress of light to facilitate resting).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the travel head support garment of Maginness/Murnaghan/Bandak with a the travel head support garment of claim 5, wherein the mask is configured to cover a wearer's eyes to reduce ingress of light to facilitate resting, as taught by Murnaghan, in order to provide light protection for the user during air flights that may have overhead lighting on thereby providing a comfortable rest.
As to claim 7, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the at least one strap comprises a resiliently elastic strap (See Paragraph 0024 of Murnaghan teaching, “The head garment may be adjustable to fit the user's head. An adjustable strap such as a belt and buckle arrangement, elastic band or clasp may be provided. Alternatively at least the band of the head garment may be elasticized or otherwise stretchable”) configured to operatively alleviate loading of at least one neck muscle chosen from a trapezius muscle, a sternocleidomastoid, a levator scapulae muscle, and a platysma muscle (See Paragraphs 0002, 0003, 0015, and 0016 of Maginness, "Preferably, the head band, harness and adjustable straps are manufactured from a flexible strapping material" and "When a person starts to slip into a light sleep, the muscles of the neck relax and the head drops... the passenger often wakens up with a strain in their neck muscles"..."It is an object of the present invention to obviate or mitigate the above outlined problem". See the definition from the online website Innerbody :(anatomy) of neck muscles- "The neck muscles, including the sternocleidomastoid and the trapezius, are responsible for the gross motor movement in the muscular system of the head and neck").   
 	As to claim 8, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the strap comprises one or more straps positioned and configured to operatively run unobtrusively along a wearer's spinal column and fasten with the head engager and seating pad at respective ends thereof (See Figures 1-11, and Paragraphs 0026 - 0028 of Maginness, teaching wherein the strap comprises one or more straps operatively running unobtrusively along a wearer's spinal column and fastened with the head engager and seating pad at respective ends thereof).   
 	As to claim 9, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the seating pad is padded for comfort (See Paragraphs 0007, 0010, 0015 of Bandak, teaching wherein the seating pad is padded for comfort).   
 	As to claim 10, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the strap is arranged within an internal channel defined by the torso covering (See Figures 1-11 and Specifically Figure 11, and Paragraph 0039 of Maginness, teaching wherein the strap is arranged within an internal channel defined by the torso covering).   

    PNG
    media_image3.png
    928
    779
    media_image3.png
    Greyscale

As to claim 11, modified Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the torso covering (see Paragraph 0039 of Maginness teaching a jacket or torso covering) defines a pocket or pouch on an inside of the back portion thereof (See Paragraph 0039 of Maginness, "The head band 212 and the harness 214 can be folded up and stored in suitable pockets or seams of the coat."  Maginness teaches a back portion of a jacket / hooded sweatshirt has a pocket concealed within the lining), wherein the seating pad is one or more of retracted and stored in the storage position and downwards deployable therefrom into the deployed position (See Paragraph 0039 of Maginness, teaching a back portion of a jacket / hooded sweatshirt having a pocket concealed within the lining, where Bandak’s seating pad (see Annotated Figure 2, and Paragraph 0005 of Bandak) can be modified with Maginness’ seating band (See Figures 1-11 and Paragraph 0039 of Maginness), such that the overall combination or assembly of Bandak’s seating pad and Maginness’ seating band can be retracted and stowed away as one overall assembly and concealed up and within Maginness’ concealed pocket.  Bandak further teaches where the seating pad can be folded and stored within the garment (see Paragraph 0009 of Bandak)).   
 	As to claim 12, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 11, wherein the pocket or pouch includes a fastener for sealing the seating pad therein in the storage position (See Paragraphs 0015 of Bandak, wherein the pocket or pouch includes a fastener (zipper) for sealing the seating pad therein in the storage position) (See Paragraph 0039 of Maginness, teaching the pockets where the article may be stored in the storage position).
 	As to claim 13, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 12, wherein the fastener comprises one or more of a slide, fastener, buttons, and clips (See Paragraphs 0015 of Bandak , wherein the pocket or pouch includes a fastener (zipper).  Oxford Languages defines a zipper as a device consisting of two flexible strips of metal or plastic with interlocking projections closed or opened by pulling a slide along them, used to fasten garments, bags, and other items).
 	As to claim 14, Maginness/Murnaghan/Bandak disclose the travel garment of claim 1, wherein the at least one strap comprises webbing (See Paragraph 0016 of Maginness, “…the strapping material is plastics webbing of approximately 25 mm in width…”). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732